273 F.2d 518
William A. ALBAUGH, Appellant,v.DISTRICT OF COLUMBIA et al., Appellees.
No. 15183.
United States Court of Appeals District of Columbia Circuit.
Argued December 4, 1959.
Decided December 17, 1959.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. William A. Albaugh, pro se.
Mr. Richard W. Barton, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellees.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was separated from his position as a probationary employee in the service of the District of Columbia. He thereafter brought suit in the District Court for reinstatement and other relief. Named as defendants were the District of Columbia and certain of appellant's former superior officers. After a trial, the court entered judgment for defendants-appellees. We find no reversible error.


2
Affirmed.